EXHIBIT LOAN RESTRUCTURING AGREEMENT THIS LOAN RESTRUCTURING AGREEMENT (this “Agreement”) is dated as of November 7, 2008, by and among PACIFIC ETHANOL IMPERIAL, LLC, a Delaware limited liability company (“PEImperial”), PACIFIC ETHANOL, INC., a Delaware corporation (the “Company”), PACIFIC ETHANOL CALIFORNIA, INC. (“PECA”; together with PE Imperial and the Company, the “PEParties”) and LYLES UNITED, LLC, a Delaware limited liability company (the “Lender”).PE Imperial, the Company, PECA and Lender are sometimes referred to individually as a “Party” and collectively as the “Parties” herein. Witnesseth WHEREAS, pursuant to a Secured Promissory Note dated as of November 28, 2007, executed by PE Imperial in favor of Lender as amended by that certain First Amendment to Secured Promissory Note dated as of December 27, 2007 executed by PE Imperial and Lender (collectively, the “FirstNote”), PE Imperial borrowed Fifteen Million Dollars ($15,000,000) from Lender, which amount was secured by certain assets of PE Imperial pursuant to a Security Agreement dated as of November 28, 2007 by and between PE Imperial and Lender, as amended by that certain Amendment No. 1 to Security Agreement dated as of
